Citation Nr: 0735897	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  98-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cancer of the prostate 
gland as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 1999 and September 2000.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran's private attorney of record 
withdrew representation in June 2007.  To date, the veteran 
has not appointed another representative of record.


FINDINGS OF FACT

1.  The veteran was potentially exposed to ionizing radiation 
during service in Germany from July 1953 to May 1955.  

2.  Cancer of the prostate gland was not manifested during 
the veteran's active duty service or for many years after 
discharge from service, nor is cancer of the prostate gland 
causally related to exposure to ionizing radiation during 
service.


CONCLUSION OF LAW

Cancer of the prostate gland was not incurred in or 
aggravated by active service, nor may cancer of the prostate 
gland be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for cancer of the prostate 
gland prior to enactment of the VCAA.  The veteran's appeal 
stems from an August 1997 rating decision which denied 
service connection.  In September 2003, a VCAA letter was 
issued.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded on two occasions in September 1999 and September 
2000 to ensure a full development of his claim on appeal.  
The contents of the September 2003 notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  A review of the 
record discloses that the RO attempted to obtain the 
veteran's service medical records through the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that the NPRC stated that the records may have been in a 
location that was related to the 1973 fire at the NPRC.  Due 
to the missing service medical records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board does note that the veteran's service personnel 
records are on file, as are post-service VA and private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As will be discussed in detail below, the provisions of 38 
C.F.R. § 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans.  The Board 
notes that in May 2006, the Department of the Army provided a 
radiation dose estimate.  Subsequently, the VA Under 
Secretary for Health provided an opinion regarding the 
veteran's exposure to ionizing radiation and prostate cancer.  
In this case, the Board believes that the RO has complied 
with the procedures set forth in 38 C.F.R. § 3.311 for the 
development of claims for radiogenic diseases.  See Hilkert 
v. West, 12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 
(Fed. Cir. 2000).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

As noted hereinabove, the veteran's service medical records 
are unavailable for review.  In any event, the veteran does 
not claim that his cancer of the prostate gland manifested in 
service, only that such cancer is due to exposure to 
radiation during service.  Private medical records reflect 
that in October 1991, the veteran underwent a prostatectomy 
for adenocarcinoma of the prostate gland.  The veteran 
contends that his prostate cancer was related to exposure to 
ionizing radiation to which he was exposed in service in 
Germany when, in the course of his supply and inventory 
duties in a warehouse, he had to touch "radioactive road 
signs."  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  Initially, the Board 
notes that the veteran's claim does not stem from claimed 
participation in atmospheric nuclear testing or the 
occupation of Hiroshima and Nagasaki, but that such exposure 
occurred during active service in Germany.  There is 
otherwise no indication that the veteran participated in a 
radiation risk activity during service, as defined in 
3.309(d)(3)(ii).  In any event, cancer of the prostate gland 
is not identified as a disease for which presumption of 
service connection applies, and section 3.309(d) is not for 
application in this case.

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  In claims 
involving radiation exposure, unrelated to atmospheric 
nuclear weapons test participation, or Hiroshima and Nagasaki 
occupation, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, that 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
34 F.3d at 1043-1044.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

According to a radiation dose estimate prepared by the 
Department of the Army, it was estimated that the veteran's 
ionizing radiation dose from 1953 to 1955 was less than 70 
mrem per year, and less than 210 mrem cumulative for the 
years 1953, 1954, and 1955.  It was explained that 70 mrem 
per year dose is less than the currently allowed 100 mrem per 
year dose for any member of the general population.  The 
Principal Investigator and other members of the Veterans 
Radiation Exposure Investigation Program staff also reviewed 
the information provided to determine if the veteran's 
descriptions match a known historical exposure event.  No 
specific records for an exposure event similar to the 
veteran's descriptions were found.  They also did not find 
any radiation dosimetry or bioassay records from the veteran.  
Because no documented radiation exposure was found, only a 
potential radiation dose could be estimated.  To estimate his 
ionizing radiation dose, they used information provided and 
information found in publication NUREG/CR-1775, Environmental 
Assessment of Consumer Productions Containing Radioactive 
Material, 1980, to model the veteran's description of 
handling the radioactive road markers as if he wore a 
wristwatch.  In the publication, a male gonadal radiation 
dose was calculated from wearing a wristwatch containing 
radium-226.  For the calculation, it was assumed that no 
attenuation occurs within the watchcase, that the average 
watch-to-organ distance was 30 centimeters, and that the 
average wearing time was 16 hours per day.  The calculated 
male gonadal radiation dose was 40 mrem per year per 
microcurie of radium-226 in a wristwatch.  The radiation dose 
caused by wearing a wristwatch containing 7 microcuries of 
radium-226 would be 70 mrem per year using the organ 
weighting factor of 0.2 for the gonads.  A 70 mrem per year 
radiation dose is less than the currently allowed 100 mrem 
per year dose for any member of the general population.  By 
modeling the veteran's handling of road markers containing 7 
microcuries of radium-226 each as wearing a wristwatch which 
contains 7 microcuries of radium-226 each as wearing a 
wristwatch which contains 7 microcuries of radium-226, it was 
believed that they overestimated his actual exposure from the 
radioactive road markers.  It was estimated that the 
veteran's radiation dose for 1953 to 1955 as less than 70 
mrem per year and less than 210 mrem cumulative for the years 
1953, 1954, and 1955.  

In April 2007, the Director, Compensation & Pension (C & P) 
Service, noted receipt of a medical opinion from the Under 
Secretary of Health advising that it is unlikely the 
veteran's prostate cancer resulted from his exposure to 
ionizing radiation in service.  The records reflect that the 
veteran claimed that while stationed in Germany, in the 
course of his supply and inventory duties in a warehouse, he 
had to touch "radioactive road signs."  A lay statement 
submitted by an individual attested that he served with the 
veteran in the same warehouse in Germany and was aware of 
radioactivity in the warehouse.  Prostate cancer was 
confirmed by biopsy in October 1991.  The veteran was 58 
years old at the time of diagnosis, which was rendered more 
than 36 years after last alleged exposure to ionizing 
radiation.  No post-service exposure to ionizing radiation 
was identified.  Both of the veteran's deceased parents died 
from cancer.  The veteran disclosed that he began smoking 
cigarettes in service and has continued since.  The Under 
Secretary for Health indicated that the sensitivity of the 
prostate to radiation carcinogenesis appears to be relatively 
low and not clearly established.  The Interactive 
Radioepidemiological Program (IREP) for Occupational Safety 
and Health (NIOSH) was utilized to estimate the likelihood 
that exposure to ionizing radiation was responsible for the 
prostate cancer.  In accordance with guidance on utilizing 
the NIOSH IREP, the cancer model for all male genitalia was 
used.  The computer software calculated a 99th percentile 
value for the probability of causation of 0.24 percent.  As a 
result of the opinion from the Under Secretary of Health, the 
C&P Service opined that there was no reasonable possibility 
that the veteran's prostate cancer resulted from radiation 
exposure in service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's cancer of the prostate gland developed as a 
result of his exposure to ionizing radiation during service.  
In this regard, the Board finds the most probative evidence 
of record in this matter to be the medical opinion from the 
Under Secretary of Health, who specifically concluded that it 
was unlikely that the veteran's prostate cancer resulted from 
his exposure to ionizing radiation in service.  In offering 
this opinion, it was noted that the veteran's records reflect 
that he was last exposed to ionizing radiation in 1955, and 
his prostate cancer was diagnosed more than 36 years after 
his last exposure.  The Under Secretary explained that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established, 
constituting a probability of causation of 0.24 percent.  
Based upon these factors, it was determined that it is 
unlikely that the veteran's prostate cancer developed as a 
result of exposure to ionizing radiation in service.

The Board has no doubt that the veteran is sincere in his 
belief that his prostate cancer was related to exposure to 
ionizing radiation in service.  It is well established, 
however, that as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the nature or 
etiology of his disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered service connection on a direct 
basis.  As detailed, service medical records are unavailable 
for review; however, the veteran does not contend that his 
prostate cancer manifested in service, as it is clear that 
such cancer was initially diagnosed over 36 years after 
separation from service.  For the same reasons discussed 
above, the totality of the evidence is against a finding that 
the prostate cancer is causally related to the veteran's 
service or to any incident of such service. 

In sum, the preponderance of the evidence is against a 
finding that the veteran's prostate cancer was caused by any 
incident of service, to include exposure to ionizing 
radiation, and the claimed condition is not shown to have 
been incurred in or aggravated by service.

As the preponderance of the evidence is against the claim of 
service connection for cancer of the prostate gland, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


